UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7417


AJANAKU E. MURDOCK,

                     Plaintiff - Appellant,

              v.

FNU WILLIAMS, Disciplinary Hearing Officer; FNU HORNE, Assistant Unit
Manager; DISCIPLINARY APPELLATE COMMITTEE; FNU MITCHELL,
Regional Director; FACILITY CLASSIFICATION COMMITTEE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Martin K. Reidinger, Chief District Judge. (3:19-cv-00039-MR)


Submitted: February 18, 2021                                  Decided: February 23, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Ajanaku E. Murdock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ajanaku E. Murdock, a North Carolina inmate, seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 complaint. An inmate’s notice of

appeal is considered filed as of the date it was delivered to prison officials for mailing to

the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988). Here, the

record does not conclusively establish when Murdock gave the notice of appeal to prison

officials for mailing. The notice of appeal contains an unsworn and unnotarized statement

that Murdock delivered the notice of appeal to prison officials for mailing within the appeal

period, but the postage stamp on the envelope that contained the notice of appeal, along

with a handwritten note on the envelope, suggest that prison officials may have received

the notice after the expiration of the appeal period. We therefore remand for the limited

purpose of allowing the district court to determine the date on which Murdock filed the

notice of appeal under Rule 4(c)(1) and Houston. The record, as supplemented, will then

be returned to this court for further consideration.

                                                                               REMANDED




                                              2